Citation Nr: 0938667	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the acquisition of an automobile and automotive 
adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
Veteran's claim for entitlement to a certificate of 
eligibility for financial assistance in the acquisition of an 
automobile and automotive adaptive equipment, or for adaptive 
equipment only.

On appeal in March 2008, the Board remanded the case for 
additional development, to include providing proper VCAA 
notice, obtaining VA treatment records, and scheduling a VA 
examination.


FINDING OF FACT

On October 3, 2009, while the adjudication of the Veteran's 
appeal was pending, the Board obtained information from the 
Social Security Administration indicating that the Veteran 
had died in May 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to take further action on the merits of this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on October 3, 2009, while the adjudication of 
the Veteran's appeal was pending, the Board obtained 
information from the Social Security Administration (SSA) 
indicating that he had died on May [redacted], 2009.  A copy of the 
death certificate is not in the claims file.  However, a SSA 
data sheet verifying the date of death has been associated 
with the claims file.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).



ORDER

The appeal is dismissed.




____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


